MIL dgLMUN IM ia(sbm com eC ral dike Cone ae etc) Tce

 

Western District of Washington

United States Bankruptcy Court for the:

ki

Case number uf knowny: \4 -+ t Zo \ 4 Chapter you are filing under:

Chapter 7
1 Chapter 14
CI Chapter 12
C) Chapter 13

 

Official Form 101

LL] Check if this is an
amended filing

Voluntary Petition for Individuals Filing for Bankruptcy

The bankruptcy forms use you and Debfor 7 to refer to a debtor filing alone, A married couple may file a bankruptcy case together—called a

UM SHOU] SMU OES

Prick 6102 any 61 Pals

127

joint case—and in Joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”

the answer would be yes If either debtor owns a car. When information is needed about the spouses separately, the form uses Debfor 7 and
Debtor 2 to distinguish between them. in joint cases, one of the spouses must report Information as Debtor f and the other as Debtor 2. The

same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possibls. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach a separate sheat to this form, On the top of any additional pages, write your name and case number
(if known). Answer every question,

identify Yourself

 

t
it

| 1. Your full name

Write the name that is on your
government-issued picture
identification (for example,
your driver's license or
passport).

Bring your picture
ideniification to your meeting
with the trustee.

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
Rosema ry

First name First name

Middle name Middle name

Hibbler

Last name Last name

Hibbler

Suffix (Sr., Jr, WIN)

 

Suffix (Sr., Jr. (tl)

 

 

 

 

 

 

 

 

 

 

 

: 2. Allother names you Rosemary

| have used in the last 8 First name Firstname

years

Include your married or Middle name Middle name

maiden names.

Last name Last name

Pargoud

First name First name

Middie name Middle name

Last name Last name

3. Only the last 4 digits of !
your Social Security x -m-_2 1° 6 9 HK OK |
number or federal OR OR
Individual Taxpayer
Identification number 9 xx - x - — —— ___ 9x - xe
(ITN)

Official Form 101 Valuntary Petition for Individuals Filing for Bankruptcy page 4

Case 19-42613-MJH Doc1 Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 1 of 58
 

 

 

Debtor 4 Rosemary Hibbler Gase number ( anawn}
Firet Name Middle Nama Last Name
About Debtor 1: About Debtor 2 (Spouse Onty In a Joint Case}:

‘4 Any business names
and Employer
identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

L | have not used any business names or EINs.

N-Side Out

 

Business name

Sober Solutions

 

Business name

EIN

EIN

(2) t have not used any business names or EINs.

 

Business name

 

Business name

EIN

EN

 

-§ Where you live

ZB] lo [GSSEC fe

 

 

Hf Debtor 2 lives at a different address:

 

 

 

 

 

If your mailing address is differant from the one
above, fill it in hara. Note that the court will send
any notices ta you at this mailing address.

 

 

 

Number Street Number Street
Tacoms UA 98>
Stata ZIP Code _ City State ZIP Code
“Oo ofee. Jefferson
County County

If Debtor 2’s mailing address is differant from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number Street Number Street
PO. Box P.O. Box
City State ZIP Code City State ZIP Code
, 8. Why you are choosing Check one: Check one:
this district to file for ¥ ee sn thie moth
bankruptcy Over the tast 180 days before filing this petition, {3 over the last 180 days before filing this petition,
| have lived in this district longer than in any | have lived in this district longer than in any i
other district. other district.
Q) | have another reason. Explain, (3 1 have another reason. Explain.
(See 28 U.S.C. § 1408.) (See 28 U.S.C. § 1408.)
|
|
Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 2

Case 19-42613-MJH Doci1 Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 2 of 58
Debtor 1

Rosemary

Fires Name

Middle Nanre

Hibbler

Last Name

Case number (4 known),

Tell the Court About Your Bankruptcy Case

7.

 

The chapter of the
Bankruptcy Code you
are choosing te file
under

Check one. (For a brief description of each, see Notice Required by 17 U.S.C. § 342(b) for Individuals Filing
for Bankrupiey (Form 2010}). Also, go to the top of page 1 and check the appropriate box.

Chapter 7

LJ Chapter 11
C} Chapter 12
LJ Chapter 13

 

How you will pay the fee

(| will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-prinied address.

{ need to pay the fee in instaliments. {f you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in Installments (Official Form 103A).

Ci | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
lass than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the Application to Have the
Chapier 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

9, Have you filed for iA No
bankruptcy within the
last 8 years? QO yYes. district When Case number
MM / DD /YYYY
District When Case number
MM/ DD /YYYY
District When Case number
MM ODS YYYY
ic. Are any bankruptcy Wd No
cases pending or being
filed by a spouse who is L) Yes. Debtor Ralationship to you
not filing this case with District When Case number, if
you, or by a business : MMIDD /YYYY~ nown.
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
viv DDS YYYY
11. Do you rent your No. Gotoline 12.

residence?

Official Form 101

LU Yes. Has your landiord obtained an eviction judgment against you?
CI No. Go to line 12.

Q) Yes. Fill out initial Statement About an Eviction Judgment Against You {Form 1614) and file it as
part of this bankruptcy petition.

Voluniary Petition for Individuals Filing for Bankruptcy page 3

Case 19-42613-MJH Doc1 Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 3 of 58
Debtor 1 Rosemary Hibbler Case number (i sown)

 

First Nama Middle Name Last Name

| eort 3: EES About Any Businesses You Own as a Sole Proprictor

12. Are you a Sole proprietor No. Go te Part 4,
of any full- or part-time
business? CJ Yes. Name and location of business

A sole proprietorship is a
business YOu operate as an - -
individual, and is not a Name of business, If any
separate legal entity such as

tion, part hip,
tLe parnership, OF Number Street

 

 

lf you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

C) Health Cara Business (as defined in 11 U.S.C. § 101(27A))
CQ) Single Asset Reat Estate (as defined in 11 U.S.C, § 101(518))
(J Stockbroker (as defined in 11 U.S.C. § 101(53A))

C] Commodity Broker (as defined in 11 U.S.C. § 101(6))

(3 None of the above

 

 

13. Are you filing under iF you are filing under Chapter 11, the court must know whether you are a smail business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheel, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1}(B).

debtor?
For a definition of smaif

business debtor, see CQ] No. am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

No. lamnot fling under Chapter 11.

Q Yes. lam filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

peor a: if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14, Do you own or have any No

property that poses or is
alleged to pose a threat Ql Yes. What is the hazard?

 

of imminent and
identifiable hazard te

 

public health or safety?
Or do you own any

Oe ie tienen? if immediate attention Is needed, why is it needed?

 

For example, do you own

 

penshablé goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property? PO Box 24202

 

 

 

Number Street

Po Box 91155

Birmingham

Clty State ZIP Code
Official Form 104 Voluntary Petition for Individuats Filing for Bankruptcy page 4

Case 19-42613-MJH Doci1 Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 4o0f 58
Debtor 4 Rosemary

First Name Mid¢le Mame

Hibbler

Last Name

Case number (if sown}

Tiere Explain Your Efforts to Recelve a Briefing About Credit Counseling

 

46. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
recelve a briefing about credit
counseling before you fite for
bankruptcy. You must
truthfully check ane of the
following choices. If you
cannot do so, you are not
eligible to fite.

If yau file anyway, the court
can dismiss your case, you
wil lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

LJ | received a briefing from an approved cradit
counseling agency within the 180 days before |
filed this bankruptcy petition, and 1 received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

| recetved a brefing from an approved credit
counseling agency within the 180 days befora 1
filed this bankruptcy petition, but | do not have a
certificate of comptetion.

Within 14 days after you file this bankruptcy patition,
you MUST file a copy of the certificate and payment
plan, if any.

() | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after ! made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requiremeni, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptey, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankrupicy.

If the court is satisfied with your reasons, you must
siill receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

(J 1am not required to receive a briefing about
credit counseling because of:

C) incapacity. | have a mental iliness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

J Disability. My physical disability causes me
fo be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

1) Active duty. | am currently on active military
duty in a mititary combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor Z (Spouse Only in a Joint Gase):

You must check one:

C) I received a briefing from an approved credit
counseling agency within the 130 days before |
filed this bankruptcy petition, and | recelved a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

LJ | received a briefing from an approved credit
counseling agency within the 180 days before 1
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C) | certify that | asked for credit counseling
services from an approved agency, but was
unable te obtain those services during the 7
days after 1 made my request, and exigent
circumstances merit a 30-day temporary waiver
of the raquirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadiine is granted
only for cause and is limited to a maximum of 15
days.

C2) | am not required to receive a briefing about
credit counseling because of:

£} incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

(J Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to de so.

CO Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

Case 19-42613-MJH Doc1 Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 5of 58
Debtor 1 Rosemary

First Nama Middle Name

Answer These Questions for Reporting Purposes

Hibbler

Last Name

Case number (i krown}

 

16. What kind of debts do
you have?

46a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101{8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

LJ No. Go to line 16b.
Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

Lat No. Go to line 166.
L} Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 77

Do you estimate that after
any exempt property is

(J No. | am not filing under Chapter 7. Go to line 18.

14 Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and No
administrative expanses
are paid that funds will be C) Yes
available for distribution
to unsecured creditors?
18. How many creditorsdo [J 1-49 C2 1,000-5,000 CJ 25,001-50,000
you estimate that you [ s0-99 (J 5,001-10,000 CJ 50,001-100,000
owe? i 100-199 LJ 10,001-25,000 L) More than 100,000
(3 200-999
49. How much do you 4 $0-$50,000 LJ $1,000,001-$10 million L) $500,000,004-$1 billion

estimate your assets to
be worth?

[2 $50,001-$1400,000
(J) $100,001-$500,000
[J $500,001-$1 million

(2 $10,000,001-$50 million
C3 $50,000,001-$100 million
CJ $100,000,001-$500 million

CQ) $1,000,000,001-$10 billion
CE) $10,000,000,001-$50 bittion
LJ Mors than $50 billion

 

20. How much do you
estimate your liabilities
to he?

awe Sign Below

For you

 

Official Fonn 101

(J $0-$50,000

Cd $50,001-$100,000
[J $100,001-$500,000
{2 $500,001-$1 million

(J $1,000,001-$10 milion

CJ $10,000,001-$50 million
CJ $50,000,001-$100 million
CJ $106,000,001-$500 million

() $500,000,001-$1 billion

Q $1,000,000,001-$10 billion
LJ $10,000,000,001-$50 billion
LJ More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If} have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attomey reprasents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a Sanne case can result in fines up to $250,000, or Imprisonment for up to 20 years, or both.

71.

x

 

 

Signature of Debtor

Signature of Debtor 2

(3 O14

MM / DD IYYY¥

Executed on Executed on

MM / DD IVYYY

Voluntary Petition for Individuals Filing for Bankruptcy page 6

Case 19-42613-MJH Doci1 Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 6 of 58
Debtor 4 Rosemary Hibbler Case number (# snown)

 

First Name Middka Nams Last Name

 

. I, the attomey for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility

For your attorney, if you are 15 proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief

represented by one available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice requirad by 11 U.S.C. § 342(b) and, in a case in which § 707(b}(4)(D) applies, certify that | have no

If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

by an attorney, you do not

 

 

 

 

 

 

 

 

need to file this page. x
Date
Signature of Attomey for Debtor MM / BD OIYYYY
Printed name
Fira name
Number Street
City Stata ZIP Code
Contact phone Email address
Bar number State

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7

Case 19-42613-MJH Doci1 Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 7 of 58
Debtor 4 Rosemary Hibbler

Gase number (# mown)

 

 

 

First Name Middle Name Last Nama
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find It extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

If you are represented by
an attorney, you do net To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be

dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules, If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of alt your debts if you do something dishonest in your bankrupicy
case, such as destroying or hiding property, falsifying records, or tying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney, The court will not treat you differently because you are filing for yourself. To be
successful, you must be farniliar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is 2 serious action with long-term financial and legal
consequences?

L] No
Wd Yes

Are you aware that bankruptcy fraud is a sarious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

OC) No
Yes
Did you pay or agree to pay someone who is not an attomey to help you fill out your bankruptcy forms?
No
C) Yes. Name of Person .
Attach Bankrupicy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that 1 understand the risks involved in filing without an attorney. {
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attomey may cause me to lose my rights or property if | do not properly handle the case.

+

x

 

 

 

 

 

 

Signature of Debit 1 : Signature of Debtor 2
Date Date _.
MM/DD /¥¥Y¥ MM/ DD IYyYYY
Contact phone Contact phone
Cell phone Call phone
Email address Email address

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page &

Case 19-42613-MJH Doc1 Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 8 of 58
Fillin this information to identify your case:

Debtor? Rosemary Hibbler

First Name- Middla Name Last Name

Debtor 2
(Spouse, if filing) Firsi Name Middle Mame Last Name

 

United States Bankruptcy Court for tha: Western District of Washington

 

Case number LJ Check if this is an
(if known) amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information —12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information, Fill out all of your scheduies first; then complate the information on this form. if you are filing amended schadules aftar you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

Tae Summarize Your Assets

 

 

 

 

 

 

 

 

 

 

 

 

Your assets
Value of what you own
. t. Schedule A/B: Property (Official Form 106A/B
! perty { ) ¢___ 26,000.00.
ta. Copy line 55, Total raal estate, fromm Sctedle AAB oes ccscessessssserercesnsssereneansenensecceccuqeceecsosecqeeseenassseeeecetecsepeneeaaes ——aaer'"emnn.
1b, Copy line 62, Total personal property, fOM Schedule A/B cscs seesecsssscsnnssntccrsemessersomsnasstcessmsnnonedsesesonecesmusentaues $
: 1c. Copy line 63, Total of all property OF Schedule AAS .... cuscsesstssseeeenessseseeneessseamendteniraeneessseseunnanssstataratanssranessreeererases §
uss! Summarize Your Liabilities
Your liabilities
: Amount you owe
2, Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you Hsted in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part t (priority unsecured claims) from line Ge of Schedule E/F......... ence serceeee teers $
3b. Copy the total claims from Part 2 (nonpriotity unsecured claims) from line 6] of Schedule E/F «eee +
Your total liabilities $ :
Summarize Your Income and Expenses
"4. Schedule f: Your income (Official Form 106!) 0.00
Copy your combined monthly income from line 92 OF Schade bas... cece cccectesecenscncens ecsssneestenseennecaee soeennaneesestenensecsseeesenses $C
"5, Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from ling 226 Of Schedule J... cecessssessseceusssovsseeeeesssessceueserssuseveseaesssesevesaeeraveaeassvsneesees $ 0,00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Case 19-42613-MJH Doc1 Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 9 of 58
Debtor 4 Rosemary Hibbier Case number (7 mown

First Nama Miade Nama Last Name

Answer These Questions for Administrative and Statistical Records

 

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

Yes

CI No. You have nothing to repori on this part of the form. Check this box and submit this form to the court with your other schedules.

 

7. What kind of debt do you have?

[9 Your debts ara primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out linas 8-9g for statistical purposes. 28 U.S.C. § 159.

C) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

‘ this form to the court with your other schedules.

 

' 8. From the Stafement of Your Current Monthly income: Copy your total current monthly income from Official

Form 1224-1 Lina 11: OR, Form 12268 Line 141: OR, Form 122C-1 Line 14.

 

 

5 0.00

 

 

 

9. Copy the following special categories of clalms from Part 4, line 6 of Schedule EF:

From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line Ba.)
9b. Taxes and certain other debis you owe the government. (Copy tine Sb.)
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)

9d. Student loans. (Copy line Gf.)

9e. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.)

Of. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)

9g. Total. Add lines 9a through 9f.

Official Form 106Sum Were) of Your Assets and Liabilities and Certain Statistica
Case 19-42

Total claim

+¢§

 

 

 

 

e2of2
13-MJH Doci1_ Filed 08/13/19 Ent. "el 3/19 15:48:44 Pg. 10 of of BE °
Fill in this information to identify your case and this filing:

Debtor’ Rosemary Hibbler

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Western District of Washington

Gase number

 

C) Cheek if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and descrite items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer evary question.

 

 

iFiamee Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an interest In

 

+. De you own or have any legal or equitable interest in any residence, building, land, or similar property?

CD No. Go to Part 2.
BA Yes. Where is the property?
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

w Single-family home the amount of any secured claims on Schedule D:

3517 Lau e SW ,
14. rel Av 2 duplex or multi-unit building Creditors Who Have Claims Secured by Property

 

 

 

 

 

 

 

Street address, if available, or other description . ;
(Condominium or cooperative Current value ofthe Current value of the
Q) Manufactured or mobile home entire property? 00 portion you wit
rt
0 ond s 1S p00: 5 13,000
so, Investment property
Birmingham Al 35221 Timeshare Describe the nature of your ownership
City State ZIP Code OQ Interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.

Who has an interest in the property? Check one. State of Alabama

Jefferson WI Debtor + only

County (J Debtor 2 only

OQ vebtor 1 and Debtor 2 only C) check if this is community property
in .
C) Atleast one of tha debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:
If you own or have more than one, list here:

What is the property? Check ail that apply. Do not deduct secured claims or exemptions. Put

wf Single-family home the amount of any secured claims on Schacile D:

3509 Laurel Ave i i
12. re ©) duplex or multi-unit building Creditors Who Have Claims Secured by Property.

Street address, if available, or other description

 

 

 

 

 

 

( Condominium or cooperative Current value of the Current value of the
(J Manufactured or mobile home entire property? portion you own?
Land s 2000" _ 5 bfor'@
et Investment property
Birmingham Al 35221 CO) Timeshare Describe the nature of your ownership
City State ZIP Code interest (such as fee simple, tenancy by
OQ) other the ontiratles, or a life estate), if known.
Who has an interest in the property? Check one. State of Alabama oo.
Jefferson if Debtor 1 only
County D2) Debtor 2 only
() Debtor 1 and Debtor 2 only Cd Check if this is community property
(J At least one of the debtors and ancther (sae instructions}

Other information you wish to add about this item, such as local
property identification number:

Official Fore ANA 9.42613-MJH Doc 1 SPIRSYUMPIBPPS"Y Ent. 08/13/19 15:48:44 Pg. 11 of 58 >a"
Debtor 1 Rosemary Hibbler Case number {¢ mown),

Firet Mame Middia Name Last Name

 

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
i -fami the amount of any secured clalms on Schedule D:
13, 9 U1 single-family home Creditors Who Have Ciaims Secured by Property.

 

Street address, if available, or other description Q] Duplex or multi-unit building
UO) Condominium or cooperative Current value of the Current value of the -
entire pro ortion you own?
[3 Manufactured or mobile home property? P ¥

 

 

 

 

 

 

CO] Land $ $
LJ Investment property pescribe th ' hi
ZiP “ eseri @ nature of your ownership
ony State Code Timeshare interest (such as fee simple, tenancy by
O other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
LD Debtor 1 only
County OD) Debtor 2 only
(J Debtor 1 and Debtor 2 only Cd Check if this is community property

(© At teast one of the debtors and another {see instructions)

Other information you wish toe add about this item, such as local
property idontification number:

 

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. .............0::c:c:ccccccessseeeeessecceesessssnensessseesessnseeeseesssrerees poe DP

 

 

 

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

 

 

 

 

QO No
@ yes
3.1. Make: Chevrolet Who has an interest in the property? Check one. 59 not deduct secured claims or exemptions. Put
Tah OO Detter 4 the amount of any secured claims on Schedule D:
Modal: anode ebtor 1 only Creditors Who Have Claims Secured by Property.
¥ 2012 (0 Debtor 2 onty Soe a
r
“8 202018 C1 Debtor 4 and Debtor 2 only ative property? the cortient value oe
Approximate mileage; “S°™ 0 LI At jaast one of the debtors and another ¥
Other information:
L) Check if this is community property (see 5 $
instructions)
If you own or have more than one, describe here:
3.2. Make: Whe has an interest in the property? Check one. Oo not deduct secured claims or exemptions. Put
2 Debtor 1 onl the amount of any secured claims on Sehedute D:
Made: rl ony Creditors Who Have Claims Secured by Property.
¥ C) Debtor 2 oniy Ce
ear:
O) Debtor 1 and Debtor 2 only cate prepay? colon yarown?
Approximate mileage: LJ At least one of the debtors and another
Other information:
[I check if this is community property (see $ $
instructions}

 

 

 

 

Official Foren 1964/9 9.42613-MJH Doc 1 S@ealoMPi Bers ent. 08/13/19 15:48:44 Pg. 12 of 58 Pas?
 

Who has an interest In the property’? Check one.

Debtor 4 osemary Hibbler
First Name Middle Neme
3.3. Make:
Model: OC) Debtor 1 only
LJ Debtor 2 only
Year:

Approximate mileage:
Other information:

 

 

 

 

3.4, Make:
Model:
Year:
Approximate milaage:

Other information:

 

 

 

 

LJ Gettor 1 and Debtor 2 only
L) At least one of the debtors and another

C] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C) Debtor 4 only

C) pebter 2 only

(J Debtor 1 and Debtor 2 only

(2) At least one of the debtors and another

Ci Check if this is community property (sce
instructions)

Case number (i known)

Do not deduct secured claims or exemptions, Put
the amount of any secured claims on Schedute D:
Creditors Who Have Claims Secured by Praperty.
Current value ofthe Current vaiue of the
entire property? portion you own?

Bo not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accesseries
Exampies: Boats, trailers, motors, personal watercraft, fishing vassals, snowmobiles, motorcycle accessories

No
CE Yes

4.4, Make:
Model:
Year:

Other information:

 

 

 

 

if you own or have more than one, list here:

4.2, Make:
Model:
Year:
Other information:

 

 

 

 

Who has an interest in the property? Check one.
Lull Debtor 1 only

Ld Debtor 2 only

£J Debtor + and Dabtor 2 only

L) At taast one of the debtors and another

LJ Check If this Is community property (see
instructions)

Who has an interest in the property? Check one.
[LJ Debtor 1 only

C) Debtor 2 only

() Debtor 1 and Debtor 2 only

() at least one of the debtors and another

(] Check if this is community property (see
instructions)

Deo not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

Do not deduct secured clalms or exemptions. Put
the amount of any secured claims on Schedute D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

5, Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages

you have attached for Part 2. Write that number here

Official Fora 40BA/

Axe"t9-42613-MJH Doc1 SHSaOSPBARIY Ent. 08/13/19 15:48:44 Pg. 13 of 58 °°

 
 

 

Debtors Rosemary Hibbler Case number (rinown)
First Name Middle Name Last Name
iZwueeme Describe Your Personal and Household items

 

Do you own or have any jegal or equitable interest in any of the following Itams?

 

Currant value of the
portion you own?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deo not deduct secured claims
or exemptions.
6. Household geods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
Yes. Describe......... : Minor appliances, furniture, linens, china, kitchenware ig 1,500.00
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
O No
W Yes. Describe.......... Televisions and radios; computers, printers, cell phones, $
t
4
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
id No ;
CI Yes. Describe.......... $
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment: bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry toois: musical instruments
No
(2) Yes. Dascribe.......... $
~ 40. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
No
Cl Yes. Describe.......... $
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
CJ No
iA Yes. Describe..........: Everyday clothes, shoes, accessories $ 1,500.00
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
No 150.00
i i . .
1 Yes. Describe... Everyday jewelry, costume jewelry §
13.Non-farm animats
Examples: Dogs, cats, birds, horses
J No
Q] Yes. Describe.......... §
14. Any other personal and household items you did not already Ilst, Including any health alds you did not list
id No
C] Yes. Give specific
: . $
INFOITMAHON, oe eens

 

15, Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here

Oneisl Fore aSe19-42613-MJH Doc 1 SSHSY'USFLBAR Ent. 08/13/19 15:48:44 Pg. 14 of 58 P°°4

 

$________—3, 150.00

 

 

 
Debtor1 Rosemary Hibbler Case number (rinown

First Name Middle Narne Last Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deserlbe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not daduct secured clairas
or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
id No
) VOB ce ceeseessesatsaesseeeseessecesseessucessessnessuersanssenepeness CASI: oo..ccccccccccsceceseee $
17. Deposits of money
Examples: Chacking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
id No
re Institution name:
17.1. Checking account: $
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account $
17.5. Cortificates of deposit: 3
17.6. Other financial account: $
17.7. Other financial account: £
17.8, Other financial account: g
17.9, Other financial account: g
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
No
OF Yes oo. Institution or issuer name:
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
i No Name of entity: % of ownership:
Cl Yes. Give specific 0% % §
information about 0%
| . %
0% o%

 

Ofc Fore F8819-42613-MJH Doc 1 SPRSHOMPLSPESY Ent. 08/13/19 15:48:44 Pg. 15 of 58 Pa9e5
Debtor 1 Rosemary Hibbier Case number (# mown)

Firs Name Middle Mame Last Mama

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

No
UU Yes, Give specific Issuer name:

information about
THEM... 5

 

 

 

21. Retirement or pension accounts
Examples: Interests In IRA, ERISA, Keogh, 401(k), 403{b), thrift savings accounts, or other pension or profit-sharing plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No
LJ Yes. List each
account separately. Type of account: Institution name:
401(k} or similar plan: $
Pension pian: §
IRA: $
Retirement account: $
Keogh: $
Additional account $
Additional account: $
_ 22. Security deposits and prepayments
Your share of all unused daposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
i4 No
Eh (- Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit $
Prepaid rent: $
Telephone: $
Water: 5
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
4 No
i  (-- IssueT name and description:
$
%
$

Official Fore ANA 9-42613-MJH Doc 1 SPIN OMFISPPS"Y Ent. 08/13/19 15:48:44 Pg. 16 of 58 Pase®
Debtor1 Rosemary Hibbler Case number ieamowm

First Name Middle Name Last Name

 

24. interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b}(1), 529A(b), anc 529(b)(1).
No

TD VS nnn institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests In property (other than anything listed in line 1), and rights or powers
exercisable for your benafit

i wo

QC) Yes. Give specific

 

 

A

 

 

 

 

 

 

 

 

information about them...
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements
No
LJ Yes. Give specific
information about them....| $
27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
4 No
© Yes, Give specific
information abaut them... $
Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
No
Cl Yes. Give specific information Federal: $
about them, including whether

you already filed the returns State:
and the tax years. ose

 

 

Local: $

 

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

Wi No

 

 

 

 

 

LL) Yes. Give specific information............
Alimony: 5
Maintenance: 5
Support: $
Divorce settlement: $
Property settlement: $

30. Other amounts somecne owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
YW No
QJ Yes. Give specific information................!
$

 

 

 

Ofnesal Fore 889 9-42613-MJH Doc 1 SPIRSYOMPLBPPSY Ent. 08/13/19 15:48:44 Pg. 17 of 53 P89?
Debtor 1 Rosemary Hibbler Case number ufanown)

First Name Middte Name Last Name

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or rentar's insurance

WM no

U Yes. Name the insurance company

Company name: Beneficiary: Surrender or refund value:
of each policy and fist its value. ...

32. Any interest in property that is due you fram someone whe has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

i4 No

(2 Yes. Give specific information............ |

 

 

i
33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

id No
CD) Yes. Describe each cain. .ccssssen

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

id No

LJ Yes. Describe each claim...

 

 

 

35. Any financial assets you did not already list
i@ No

LJ Yes. Give specific infarmation............

 

 

 

 

36. Add the dolar value of all of your entries from Part 4, including any entries for pages you have attached 0.00
for Part 4. Write that murmbser tere oo. ccssecsssscsssesssssssessecsssssssanssessseessssssanssssstsssssnvanssssearsnsuaesseceesssssessesseeeesesesnsnorsneessenseneess > $I

 

 

 

cee Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
id No. Go to Part 6.
L) Yes. Go ta line 38.

Current value of the
portion you own?

Bo not deduct secured claims
OF exemptions.

38. Accounts receivable or commissions you already earned

id No
L} Yes. Describe.......
ie

39. Office equipment, furnishings, and supplies
Examples: Business-ralated computers, software, modems, printers, copiers, fax machines, rugs, telaphones, desks, chairs, elactronic devicas

id No
Cl Yes. Desoribe....../

 

 

 

 

 

OFC Fore NSS 19-42613-MJH Doc 1 SPR@e*cuPiSPes™ ent. 08/13/19 15:48:44 Pg. 18 of 58 P99°8
Debtor 41 Rosemary Hibbler Case number (# mown)

First Name Middle Name Last Name

 

 

40, Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

 

 

 

 

@ no

C} Yas. Dascrive....... s
41. Inventory

Wf No t 1

CQ) Yes. Describe......j 5

 

 

42. Interests in partnerships or joint ventures

if No

O) Yes. Describe... ame of entity: % of ownership:

% $
%
% $

<

43, Customer lists, mailing Hsts, or other compilations
No
C2 Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
LJ No
LJ Yas. Desoribe........

 

 

 

 

44, Any business-related property you did not already list
ad No

CJ Yes. Give specific
information .........

 

 

 

 

of 2 ££ - ©

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0.00
for Part 5, Write that murmber Were ....c-cccccssosssssssessssssssesssseseseesstessscessocssesseeeseeeeeesseereeesranerstaritsniiarseeseiinissceesossiestesenetssenssensese a |

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
if you own or have an interest in farmiand, list it in Part 4.

 

 

48.Do0 you own or have any legal or equitable interest in any farm- or commercial fishing-ralated property?
(4 No. Go to Part 7.
Q Yes. Go to line 47.

Current value of the

 

 

portion you own?
De not deduct secured claims
or exemptions. ,
47, Farm animals
Examples. Livestock, poultry, farm-raised fish
No
$ 0.00

 

 

 

Ones RASS 19-42613-MJH Doc 1 SPRY UMPLBPPS™ Ent. 08/13/19 15:48:44 Pg. 19 of 58 P79
Debtor 1

First Narre

Rosemary

Hibbler

Middle Name Last Nama

48. Crops—either growing or harvested

UW no

Case number (mown)

 

] ves. Give specific
information. ............

 

 

 

49.Farm and fishing equipment, implemants, machinery, fixtures, and tools of trade

A No

 

 

50.Farm and fishing supplies, chemicals, and feed

W No

 

BD VeS onc cseeerees

 

 

51. Any farm- and commercial fishing-related property you did not already list

J No

 

 

U1 Yes. Give specific
information. ............

 

 

§2. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached

for Part 6. Write that number here ..

Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already fist?
Examples: Season tickats, country club membership

aD

 

 

No
(1 Yes. Give specific
information. .............

 

 

 

54. Add the dollar value of ail of your entries from Part 7. Write that number here

List the Totals of Each Part of this Form

 

 

$ 0.00

 

 

 

§ 0.00

 

 

55, Part 1: Total real estate, line 2

 

63. Total of all property on Schedule A/B. Adi line 55 + lime G2... ccssscssssssssesovsserssecssssuessssensuessvrenencauenernevesenuussseaesess

56. Part 2: Total vehicles, line 5 $. 3,200.00

57. Part 3: Total personal and household items, line 15 $ 3,150.00

" 58.Part 4: Total financial assets, line 36 5 0.00

59. Part 5: Total business-related property, line 45 $ 0.00

60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00

6t. Part 7: Total other praperty not listed, line 54 +5 0.00
62. Total personal property. Add lines 56 through 61, ..............00 | § 6,350.00 Copy personal property total > + $
Ln .

6,350.00

 

 

5 447,350.00

 

Official ros cg 42613-MJH Doc 1 SERS UST SAS” Ent, 08/13/19 15:48:44 Pg, 20 of 58 page 10

 

 

 
 

Fill in this information to identify your case:

 

 

 

Debtor 1 Rosemary Hibbler
First Name Middle Name Last Name
Debtor 2
(Spouse, # filing} First Name Middle Name Last Mame
United States Bankruptcy Court for the: Western District of Washington
Case number (2 Check if this is an
(lf known)

amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 0419

Be as complete and accurate as possibile. If wo married psople are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
Space is needed, fil out and attach to this page as many copies of Part 2: Additional Page as necessary. On ths top of any additional pages, write
your name and case number (if known).

 

 

For each item of proparty you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
spectfic dollar amount as exempt. Alternatively, you may clalm the full fair market value of the property being exempted up fo the amount
of any applicable statutory limit Some exemptions—such as those for heath aids, rights to receive certain benefits, and tax-exempt
retirament funds—may be unlimited in dollar amount. However, If you clalm an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to tha applicable statutory amount.

Identify the Property You Claim as Exempt

1. Which sei of exemptions are you claiming? Check one only, even if your spouse is filing with you.

LY You are claiming state and federal nonbankruptcy examptions. 11 U.S.C. § 522(b}(3)
J You are claiming federal exemptions. 11 U.S.C, § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the Information below.

Brief description of the property and line on = Current value ofthe Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A‘B
Bret tion, 20t7Laurel Ave §: 13.9pp"99_s ss
Line from 100% of fair market value, up to
Schedule A/B: 1-1 any applicable statutory limit
sseription: 509 Laurel Ave 5 f, 2, dfn: Os
, i 100% of fair market value, up to
Sonoda AB: 12 any applicable statutory limit
Brief
description: § Os
Line from LJ 100% of fair market value, up to
Sehedule A/B: any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,3507
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

@ No

} Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
C) No
O Yes

Official Form 108° 1 9.49613-MJH Doc PBS ORPPSPEY HE SPRGREIMW' 5-48-44 Pg. 21 of saree tL
LARC MIR LCeMUAra eco Lem et Talia ae cele) at ect tsi

Rosemary Hibbler

Debtor 1

 

First Name Middle Name Last Name

Debtor 2

 

(Spouse, if filing) Firet Name Middle Name Last Name

United States Bankruptcy Court for tha: Wester District of Washington

Case number
(HF know

 

 

CJ Check if this is an

 

Official Form 106D

 

amended filing

Schedule D: Creditors Who Have Claims Secured by Property 1215

 

Be as complete and accurate as possible. If two married people are filing togather, both are equally responsible for supplying correct
information. lf more space is needed, copy tite Additional Page, fill it out, number the entries, and attach it to this form. On the top of any

additional pages, write your nama and case number (if known).

1. Oo any creditors have claims secured by your property?

LD No. Check this box and submit this form fo the court with your other schedules. ‘You have nothing alse to report on this form.

@ Yes. Fi in all of the information below.

a List All Secured Claims

 

 

 

 

 

 

 

’ 2, List all secured claims, If a creditor has more than one secured claim, list the creditor separately Amount t of claim - » Value of collatoral, -Unsecirad
for each claim. If mora than one creditor has a particular claim, list the other creditors in Part2. 5, net deduet the - that supports this. _ portion’
As much as possible, list the claims in alphabetical order according to the creditor's name. yalue of callateral, ©. Clam Hany: oy
ESA (Bedi l laion Describe the property that secures the claim: $ Al a 00 512 ayo. $
4 Greg
. |2016 Dodge Journey
i |
ber ree t
i 4 4s of the date you file, the claim is: Check all that apply.
* Q Contingent
QO Unliquidated
City Stata ZIP Cade CD Disputed
Ye. the debt? Check one. Nature of lien. Check all that apply.
Debtor 1 only AN agreemant you made (such as mortgage or secured

 

Date debt was incurred Last 4 digits of account number

Add the dollar value of your entries in Column A on this page. Write that number here:

(] Bebtor 2 only car joan)
Q] Debtor 1 and Dabter 2 only

€) atleast ons of the debtors and another

() Check if this claint relates to a

a Statutory fien (such as tax lien, mechanic's lien)
QO) Judgment lian from a lawsult
LJ other (inctuding right to affset)

 

 

community debt j
Date debt was incurred _/~ -[ b Last 4 digits of account number A} 4. 1)
I 2.2 Describe the property that secures the claim: $ $ $

 

 

 

 

 

 

 

Creditors Name

Number Strest
As of the date you file, the claim is: Check all that apply.
aa Contingent
C3 unliquidated

City Stata «ZIP Code UU Disputed

Who owes the debt? Chack one.

(J Debtor 1 only

Q Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(J Atleast one of the debtors and another

car joan)

{J Check if this clalm relatas to a
community debt

Nature of Ilen. Chack all that apply.

L} An agreement you made (euch as mortgage or secured

CL} Statutory tien (such as tax lien, mechanic's lien}
a Judgment len from ¢ lawsuit
C other (including a right to offset)

b/g. DD |

Official Form 108D a 9 19613- MIE See TET BR Heng Pegi Serre EY BARIWS 49-44 Pg. 22 of Bye tL
Fiil in this Information ta identify your case:

Rosemary

First Name

Hibbler

Last Name

Debtor 1
Middle Name

Debtor 2
(Spouse, if filing) Firat Nama

 

Middle Name Last Name

United States Bankruptcy Court for the: Western District of Washington

LJ Check if this is an

Case number amended filing

{if knew)

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NGNPRIORITY claims,
List the other party to any executory contracts or unexpired leases that could result ina claim. Also list executory contracts on Schedule
A/B: Property (Official Form t06A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims tat are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

List All of Your PRIORITY Unsecured Claims

 

 

 

 

12/5

 

 

4. Do any craditors have priority unsecured claims against you?

() No. Go to Part 2,
Yes.

- @% List ali of your priority unsecured claims. lf a creditor has more than one privity unsecured claim, list the creditor separately for each claim. For
: each claim listed, identify what type of claim it is. Ifa claim has both priority and nanpriority amounts, list that claim here and show both priarity and
| nonpricrity amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two pricrity

‘ unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, fist the other creditors in Part 3.

{For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total-claita Priority | Nonpriority |
2.1
Last 4 digits ofaccountnumber OS. $ $
Priority Creditor's Name
When was the debt incurred? i
Number Street :
As of the date you file, the claim is: Check all that apply.
0.00 O) Contingent
Biy State ZIP Gode ng
the L) Unliquidated
Who incurred the debt? Check ona. O Disputed :
U0 Debtor 1 only
(J Debtor 2 onty Type of PRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only LJ Gemestic support obligations |
At least one of the debtors and another Q) Taxes and certain other debts you owe the government
Q Check If this claim is for a community debt (J) Claims for death or personal injury while you ware
Is the claim subject to offset? intoxicated
; No J Other. Specify :
; C) ves
[22 Last 4 digits ofaccountnumber § § i
: Priority Creditors Name :
When was the debt incurrad? i
; Number Street
i As of the date you file, the claim is: Check all that apply. ‘
: i
(I Contingent ‘
Thy State ZIP Code OQ) untiquidated
Who incurred the dabt? Check one. CJ Disputed

( Debtor 1 only
C3 Debtor 2 only
: (J Debtor 1 and Debtor 2 only
(I Atleast one of the debtors and another

' ld Check if this claim is for a community debt

Type of PRIORITY unsecured claim:

C] Domestic support obligations

1 Taxes and certain other debts you owe the goverment
Q1 claims for death or personal injury while you were

 

intoxicated
Is the claim subject to offset? CD other. Specify
a No
U1 Yes

 

 

Official Fo AGREE I-42613-MJH  DGehédulcFete GOs Shee HatetinsOGteSClnk5:48:44 Pg. 23 of Dae 1 of __
Debtor 1 Rosemary Hibbler Case number of sown)

First Name Middle Name Last Nome

 

Your PRIORITY Unsecured Claims — Continuation Page

’ After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Total claim Priority | Nonpriority~:

: amaunt = anrount. |

 

 

 

 

 

 

Who incurred the debt? Check one.

E) ebter 1 onty Type of PRIORITY unsecured claim:
LD Debtor 2 only

Q) Debtor i and Debtor 2 only

C) Atleast one of the debters and another

Last 4 digits ofaccountnumber § § $ 3

: Prionty Creditor’s Name |
When was the debt incurred? |
Number Street :
As of the date you file, the claim is: Chack all that apply.
Q) Contingent
City State ZIP Gode LJ Unliquidated
Q) disputed

i

@ Domestic support obligations
(J Taxes and certain other debts you owe the government :
(J Claims for death or personat injury while you were i

 

 

 

 

 

 

 

O Check if this claim is for a community debt Intoxicated
O) diner. Specity
Is the claim subject to offset? :
Wf No
OQ) ves
L_ Last 4 digits ofaccountnumber_ 8 $. $
: Priority Creditors Name i
: When was the debt incurred? :
! Number Streat :
As of the date you file, the claim is: Chack all that apply.
t
QO Contingent
Oily State ZIP Gode C) Uniiquidated
OQ Disputed
Who incurred the debt? Chack one.
2 Neabter 4 only Type of PRIORITY unsecured claim:

(2 Debtor 2 only
2 Debter 1 and Debtor 2 only
(J Atleast ona of the debtors and another

O) Domestic support obligations
GL) Taxes and certain other dabts you owe the government :
CO) Claims for death or personal injury while you were

 

 

 

 

 

1 Priority Creditors Name

() Check If this claim is for a community debt intoxicated

(1 other. Specity

Is the claim subject to offset?

No

OC) yes i

LI Last 4 digits of account number § $ §
|

When was the debt incurred? ;
Number Street a

As of the date you fille, tha claim is: Check all that apply.

 

 

 

 Contingant :
City Siale AIP Code CJ Unliquidated i

QO Disputed :
Wha Incurred the debt? Check one, i
Debtor 1 only Type of PRIORITY unsecured claim:

LJ Debtor 2 only
: (] Debtor 1 and Debtor 2 only
i (C} Atleast one of the debtors and another

LJ Domestic support obligations
{J Taxes and certain other debts you owe the government
J Glaims for death or personal injury while you were

 

 

O Check if this claim is for a community debt intoxicated

: J Other. Specify

: Is the claim subject te offset? :
' QO No :
a Yes :

 

 

Official For CQSEF19-42613-MJH  DGehédulee CreSkrS ya Hate inveGtt3Ciim5:48:44 Pg. 24 of 58 page (A of __
Rosemary

First Name Midge Name

Debtor 1

Last Name

eee us: All of Your NONPRIORITY Unsecured Claims

- 3 Do any creditors have nonpriority unsecured claims against you?

Hibbler

Case number (known)

MA No. You have nothing te report in this part. Submit this form to the court with your other schedules.

Yes

: 4 List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
: nonpriorty unsecured claim, list the creditor separately for aach claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. lf more than one creditor holds a particular claim, fist the other creditors in Part 3.1f you have more than three nenpriority unsecured

claims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: Who incurred the dabt? Check one.
i Debtor 1 only
{J Debtor 2 only
(J Debtor 1 and Debtor 2 onty
(Cl Aj least one of the debtors and another

CQ} check if this claim is for a community debt

is the claim subject to offset?
i No
C) ves

Q) Contingent
C2 Untiquidated
{J Disputed

Type of NONPRIORITY unsecured claim:

O8 Student loans

O Obligations arising out of a saparation agreament or divorce
that you did not report as priority claims

C} Debts ta pension or profit-sharing plans, and other similar debts

la Other. Specity Traffic Tickets

Official For@SEF19-42613-MJH  DGehdduidthe dreds wire Hate insdGstBtidink5:48:44 Pg. 25 of 58

paged of

Total lai
bs] Vincent Sewell Last 4 digits of accountnumber § 993 664.04
Nonpriority Creditors Name Ore eee
i 1/27/2017
PO Box 24202 When was the debt incurred? 01/27/2
: Number Street
: Federal Way WA 98093
: City Stats Tip code As of the date you file, the claim is: Cheek all that apply.
Q1 Contingent
Who incurred the debt? Ghack one. QJ Unllquidated
i pebtor + only © disputed
(J pebtor 2 only :
CQ] pebtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim: i
(J At least one of the debtors and another 2 Student taane
LJ check if this claim is for a community debt ©] obligations arising out of a separation agreement or divorce :
that you did not report as priority claims :
is the claim subject to offset? [J Debts to pension or profit-sharing plans, and other similar debts |
No @ oiner. Spacity Judgement !
L) ves :
1
h2 | Century Link Last 4 digits of account number 8 9 a oO $ 352.92 |
Nonprorty Creditors Mame Whan was the debt incurred? = 05/, 31/2019
Po Box 91155 |
Number Streat
Seattle WA 98111 As of the date you file, the claim is: Check all that apply. :
{
City Stale ZIP Code © contingent
Who incurred the debt? Chack one. O unliquidated
: i pebtor + only Q Disputed
i (J pebior 2 only ;
i (2 Debtor 7 and Debtor 2 only Type of NONPRIGRITY unsecured claim:
(0 Atleast one of the debtors and another C) Student loans
CI Obligations arising out of a separation agreement or divorce
C2 Cheek if this claim is for a community debt that you did not report as orionty clainne
Is the claim subject to offset? CI Debts to pension or profit-sharing plans, and other similar debts
Q No WF other. Specify Utilities
© yes
4, ;
; King County Clerks Office Last 4 digits of account number 9 4 4 74 2? 793.23:
Nonpriority Greditor’s Name Wh the debt i a b ; 7 |
: en was the debt incurre
516 Third Ave STE E-609
Number Street
Seattle WA 93104 a
Cy Sup ZiP Code As of the date you file, the claim is: Check all that apply.
pebtor1 Rosemary Hibbler

Case number (# irown}
First Nama Middle Name Last Name

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ad Debtor 1 only

(J Debtor 2 onty

Q Debtor 1 and Debtor 2 only

CJ At feast one of the debtors and another

{3 Check If this claim ts for a community debt

Type of NONPRIORITY unsecured claim:

LJ student loans

C Obligations arising out of a separation agreement or divorce that
yau did not report as priority claims

(1 Debts to pension or profit-sharing plans, and other similar debts

Totak claim |
: mG
King County Clerks Office Last 4 digits of account number g03,235.40:
Nonpriority Creditors Name he \ red?
516 Third Ave STE E-609 When was the debt nour
Number Sirest . ;
: t . :
Seattle WA 98104 As of the date you fils, the claim te: Check all thal apply
Giv State ZIP Code QC) contingent
C) Unliquidated
Who incurred the dabt? Gheck one. O disputed
Qf Dettor 1 only :
(J Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 Debtor 1 and Debtor 2 only O Student foans
0 Atleast one of the debtors and another C1 Obligations arising out of a separation agreement or divorce that :
. . debt you did not repert as priority claims :
J Check if this claim is for a community (0 Debis to pension or profi-eharing plans, and other similar debts |
Is the claim subject te offset? @ other. Specify Legal Financial Obligations
pecify_ Leg :
uw No
() Yes
Direct TV Last 4 digits of account number 3. 8 6 7 $ 830.42:
Nonpriority Creditors Name th incurred?
PO Box 105261 When was the debt incu
Number Street : :
: t . i
Atlanta GA 30348 As of the date you file, the claim is: Check all that apply.
oy Bate Zp Code (2 Contingent
L} Unliquidated
Who incurred the debt? Check one. D disputes |
i Debtor 1 only :
L} Debtor 2 only Type of NONPRIORITY unsecured claim:
( Debtor 1 and Debtor 2 only © Student loans
L) Atleast one of the debtors and another (J Obligations arising out of a separation agreement or divorce that '
ea: : debt you did not report as priority aalms
U1 Check if this claim is for a community de {J pabts to pension or profit-sharing plans, and other similar debts |
is the claim subjact to offset? @ other. Specify Utilities
Wf No }
: ) ves
| | 3 137.97.
Puget Sound Energy Last 4 digits of account number 0 e
Nonpriority Creditors Name the debt | ved? :
PO Box 91269 When was the debt incur
Number Straet .
im is: t ly. :
Bellevue WA 98009 As of the date you file, the claim is: Chack all that apply.
Ciy State ZIP Coda Q) Contingent :
Ll Untiquidated :
Who incurred the debt? Check one. O disputed

ts the claim subject to offset? id other. Specify Utility
id ho i

O ves

 

Official FomCOQSHF19-42613-MJH  DGehddulcEeGreiihewho Hate insOada@eldins 5:48:44 Pg. 26 of 58 page’ of __
Debtor 1

Rosemary
Fi

st Name

Middle Name

Hibbier

Last Name

Gase number (known)

Ee -- Others to Be Notified About a Debt That You Already Listed

 

: § Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

: example, if a collection agency Is trying to collect from you for a debt you owe to someone alse, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Tyler Baxter

 

Name

3516 185th St CtE

 

Number Street

 

 

On which entry in Part 1 or Part Z did you list the original creditor?

Line of (Check one): 0) Part 1: Creditors with Priority Unsecured Claims

@ Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number __

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tacoma WA 98446 _-_—_
City State ZF Code
Bank of America On which entry in Part t or Part 2 did you list the original creditor?
Name
PO Box 851001 Lina sof (Chack one): LD Part 1: Creditors with Priority Unsecured Claims
Humber Strest () Part 2: Graditors with Nonpriority Unsecured
Claims
Dallas TX 75285 Last 4 digits of accountnumber 2 1 6 9
ity State ZIP Gode
Key Bank On which entry in Part 1 or Part 2 did you list the original creditor?
Name
34 North Main St. Line___ of (Check one): (1 Part 1: Creditors with Pricrity Unsecured Claims
Number Steet C] Part 2: Creditors with Nonpricrity Unsecured
Claims
Dayton Oh 45402 Last 4 digits of accountnumber 2 1 6 9
City State ZIP Code
U.S. Bank On which entry in Part 1 or Part 2 did you list the original creditor?
Nama
PO Box 5220 Line af (Check one): UO) Part 1: Creditors with Priority Unsecured Claims
Number Steet QO) Part 2: Greditors with Nonpriority Unsecured
Claims
Cincinnati Oh 45201 lai 2 16 9
ay Ste IP Gade Last 4 digits ofaccountnumber <<  ' 0 4
Chase On which entry in Part 1 or Part 2 did you list the original creditor?
Name
370 S Cleveland Ave Line of (Check one}: Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Westerville Oh Last 4 digits of account number 2 1 6 9
City State ZIP Gade
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one}: LF Part 1: Creditors with Priority Unsecured Claims
Number Street ©) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4digits of accountnumber
City State ZIP Code
Name On which entry in Part 1 or Part 2 did you list the original creditor?
Lina of (Check one}: O Part 1: Creditors with Priority Unsecured Claims
Number Streat . ,
CI Part 2: Creditors with Nonpriority Unsecured
Claims
City TP Goda Last4 digits ofaccountnumber

State

 

 

t
i
i
4

Official Form(OasF19-42613-MJH  D@echddulelEfe drechowho Hate tnseitdBelding 5:48:44 Pg. 27 of 58 page of _
Debtor 4 Rosemary Hibbler Case number (fxnonn

First Nane Middle Name Lest Name

 

Add the Amounts for Each Type of Unsecured Claim

 

6. Fotal the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

Total claim
' ‘Total claims 6a. Domestic support obligations 6a. $ 0.00
: front Part 1 6b, Taxes and certain other debts you owe the
government 6b. g 24,141.06
6c, Glaims for death or personal injury while you were
intoxicated 6c. $ 0.60
6d. Other. Add all other priority unsecured claims.
Write that amount here, 6d. +,
6e. Total. Add lines 6a through 8d. 6e.
9 $ 24,141.06
Total claim
: Total claims 6f. Student loans 6F. 5
from Part 2 &,_ obligations arising out of a separation agreement
or divorce that you did not report as priority
claims 6q. $
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h, 3
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. Gi. +s 528,636.98
6j. Total. Add lines 6f through Gi. Gj.
$

 

 

 

Official Fox agwE/h9-42613-MJH  DG@ehddutelEie GrOacSwVie HatetinsOGveCldmt5:48:44 Pg. 28o0f58 page_ of__
Fill in this information to identify your case:

Debtor Rosemary Hibbler

First Name Middie Nema Last Nama

Debtor 2
{Spouse If filing) First Name Middte Namo Last Nama

 

United States Bankruptcy Court for the: Western District of Washington

Gase number C) Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Bo as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it cut, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number {if known).

 

1. a have any executory contracts or unexpired leases?
‘kal No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
I Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 108A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpirad leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

 

Name

 

Number Street

 

i Gity State ZIP Code

2.2

Name

 

 

Number Street

 

City _ State ZIP Code
2.3:

 

Name

 

Number Street

 

Chy State ZIP Code
2.4

 

Name

 

Number Street

 

: City State ZIP Code
2.5:

: Name

 

 

Number Street

 

City State ZIP Code

Official FoOMASRS 19-42613-MJH Sclodute G: Efe dete OS ihe ttOand Bape! LGee@ 15:48:44 Pg. 29 of D&e 1 of |
Fillin this information to identify your case:

Debtor Rosemary Hibbler

First Narne Lest Nara

Debtor 2
(Spouse, if filing) First narne Middle Name: Last Nama

 

United States Bankruptcy Court for the: Westem District of Washington

Gase number
(8 known}

 

 

(] Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 1245

Codebtors are people or entities who are also lable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,

and number the entries in the boxes on the left. Attach the Additional Page to this pags. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

t. we have any codebtors? [If you are filing a joint case, do not list either spouse as a codebtor.)
No :
i Yes

. 2, Within the fast § years, have you lived in a community property state or territory? (Community property states and terntories include
: Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

i
LU! Wo. Go to line 3.
: Yes. Did your spouse, former spouse, or legal equivalent live with you at the time’?

@ No

L) Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, formar spouse, of egal equivalent

 

i Number Street

 

City State ZiP Code

Dg. In Golumn 1, list ail of your codebtors. De not include your spouse as a codebtor if your spouse is fillng with you. List the person
: shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on

Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule EF, or Schedule G to fill out Cokumn 2,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Calumn 7: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:
3.1 :
: Schedule D, line :
: Name -
Q) Schedule E/F, line
Number Steet OQ) Schedule G, line '
Cy _. ee State ~ _2aP Code |
3.2
Ny CQ) Schedule D,line

Jame

(] Schedule E/F, line
Number Street LJ Schedule &, line
| on State ee EP Code - ce renee penne an
3.3 |
N Q) Schedule D, line
ame é
OF Schedule E/F, line
Number Street C) Schedule G, line
_ Si State ~_ ZIP Code i

 

fens we oe ae Sun a aan

Official Fo@aeiet 19-42613-MJH Doc 1  Fikte@a¢h3va@ Cofiahter68/13/19 15:48:44 Pg. 30 of D&je 1 of__
Fill in this information to identify your case:

Debtor 1 Rosemary Hibbler

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Nama

 

United States Bankruptcy Court for the: Western District of Washington [-]

Case number Check if this is:

(if known)
LJ An amended filing

L} A supplement showing posipetition chapter 13
income as of the following date:

 

 

Official Form 106] aT DOT Ve
Schedule i: Your Income 12/45

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both ara equally responsible for
supplying correct information. Hf you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
if you ara separated and your spouse is not filing with you, do not include information about your spouse. if more space is needed, attach a
separate sheet ta this form. On the top of any additianal pages, write your name and case number (if known). Answer every question,

Describe Employment

4. Fillin your employment

 

information. Debtor 4 Debter 2 or non-filing spouse
If you have more than one job,

attach a separates page with

information about additional Employment status 4 Employed [) Employed

employers. LI Not employed L Not employed

include part-time, seasonal, or

seifemployed work. .
Occupation may include student Occupation

or homemaker, if it applies.

 

Employer's name V.LE.W.

Employer's address 6919 24th St W
Number Street Number Street

 

 

University Place WA 98466
City State ZIP Code City State ZIP Code

 

How long employed there? 5 years

Glve Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
Spouse UNIaSs You are separated.

If you or your non-filing spouse have more than one employer, cambine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

 

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before ail payroll
deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ kT

 

 

 

 

 

 

 

 

5

3. Estimate and list monthly overtime pay. 3. +¢ 0.00 +4

_ 4, Calculate gross income. Add line 2 + lina 3. a|s_@) $
Official Form 1061 Schedule I: Your income page 1

Case 19-42613-MJH Doci1 Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 31 of 58
Dabtor1 FOSemary Hibbler

5.

a.
“10.

11.

 

First Name Middle vame Last Name
Copy lime 4 Pere. eeceeeectecnseesanssereseneessesesaeessictseeseommesisesameeavecatecencens SP A
List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a.
5b, Mandatory contributions for retirement plans 5b.
5c. Voluntary contributions for retirement plans 5c.
5d. Required repayments of retirement fund loans §d.
Se. Insurance Se.
5f. Domestic support obligations of.
5g. Union dues 5g.
5h, Other deductions. Specify: Sh.

 

. Add the payroll deductions. Add lines 5a + Sb + 5c+5d+5e+5f+5qg+5h, 6.
. Galculate total monthly take-home pay. Subtract line 6 from line 4, 7.

. List all other incoma regularly received:

Ba. Net income from rental property and from operating a business,
profession, or farm

Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. Ba.

8b. Interest and dividends Bb.

8c, Family support payments that you, a non-filing spouse, or a dependent
regularly racelve

: Include alimony, spousal suppori, child suppori, maintenance, divorce

 settement, and property settlement. 8c.
&d. Unemployment compensation 6d.
8e. Social Security Be.

&f. Other government assistance that you regularly receive

Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program} or housing subsidies,

 

 

Specify: SF.
8g, Pension or retirement income ag.
8h, Other monthly income. Specify: Bh.
Add all other income. Add lines 8a + 8b + Bc + &d + Se + 6f +8g + Sh. 9.

Catculate monthly income. Add line 7 + line 9.

Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10.

Case number tif known),

 

For Debtor 20r

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

State all other regular contributions to the expenses that you list in Schedule J.

include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other

friends or relatives.

Do not includs any amounts already included in lines 2-10 or amounts that are not avallable to pay expenses iisted in Schedule J.

Specify:

 

-12, Add the amount in the last column of line 10 te the amount in line 11. The result Is the combined monthly income.
Write that amount on the Surnmary of Your Assets and Liabilities and Certain Statistical information, if it applies

13.Do you expect an incraase or decrease within the year after you file this form?

 

 

on-filing spo
$ Q $
§. $
$ $
$ $
$ $
$ $
$ $
$. $
+§ + $
$ $
$ $
$ 6.00 $
$ 0.00 $
$ 6.00 $
$ 0.00 $
$ 0.00 $
$ 0,00 $
§ 0.00 $
+5 0,00 +§
$ 0.00 $

sO $_ = h_

11.% $

-————_

12. _
Combined

monthly income

 

 

 

 

i No.
(J Yes. Explain:
Official FORD 19-42613-MJH Doc1 Fildd OPS /PU "ERP 08/13/19 15:48:44 Pg. 32 of 58 °°?
Fill in this information to identify your case:

bebtrr1 Rosemary

 

 

First Nama Middle Name Check if this is:
Debtor 2 +
(Spouse, if fling) First Name Middle Name Last Name LL} An amended filing
_— : QA supplement showing postpetition chapter 13
United States Bankruptcy Court far the: Western District of Washington expenses as of the following date:
Case number MM / DD? YYYY

 

(H known)

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
{if known). Answer every question.

Describe Your Household

1. Is this a joint case?

Ono. Go to tine 2.

| Yes. Does Debtor 2 tive in a separate household?

W No

CJ Yes. Debtor 2 must file Official Form 1061-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

2. Do you have dependents? WH No
Dependent's relationship to Dependent's Does dependent iive
Do not list Debtor 1 and L} Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. gach dependent.... “
, LE No
Do not state the dependents 0
names. Yes
CO Ne
OC) Yes
C) No
OC) Yes
L] No
Ci Yes
L] No
] Yes
3. Do your expenses include 4 No

expenses of people other than Oo
yourself and your depandents? Yes

CEREAE eatimate Your Ongoing Monthly Expenses

Estimates your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to raport
expenses as of a date after the bankruptcy is filed. If this is a supplamental Schedule J, check the box at the top of the form and fill in tha
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included It on Schedule f: Your Income (Official Form 1061.) Your expenses

 

4. The rental or home ownership expenses for your residence. Include first mortgage payments and 0.00
any rent for the ground or lot. 4, § -

if net included in line 4:

4a. Real estate taxes 4a. $ 233.00
4b. Property, homeowner's, or renter’s insurance 4p = § 21.00
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner's association or condominium dues 4d. $

Official Form 106J Schedule J: Your Expenses page 1

Case 19-42613-MJH Doc1 Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 33 of 58
Debtor1 Rosemary Hibbler

12.

13.
14.

18,

16.

17,

18.

48.

First Name Middle Name Last Name

Additional mortgage payments for your residence, such as home equity loans

Utilities:
fa. Eleciricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone. internet, satellite, and cable services
6d. Other. Specify:

 

 

. Food and housekeeping supplies

. Childcare and children’s education costs
. Clothing, laundry, and dry cleaning

10.
11.

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, rgcreation, newspapers, magazines, and books
Charitabie contributions and religious donations

Insurance.
Do not include insurance deducted from your pay of included in lines 4 or 20.

15a, Life insurance
15b. Health insurance
15c. Vehicle insurance

15d, Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
t7a, Car payments for Vehicle 1
1?b. Gar payments for Vehicle 2
{7c Other. Specify:
17d. Other. Specify:

 

 

 

Case number ofknown)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |, Your income {Official Form 1061).

Other payments you make to support others who do not live with you.
Specify:

Other real property expanses not included in lines 4 or 5 of this form or on Schedule /: Your Income.

20g. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter's insurance
20d. Maintenance, repair, 2nd upkeep expenses

20e. Homeowner's association or condominium dues

Official Farm 106 Schedule J: Your Expenses

Official Form 106J Schedule J: Your Expenses
Case 19-42613-MJH Doc1 Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 34 of 58

10.
1t.

12.
13.
14.

15a.
15b.

15¢.
15d.

16.

17a.
17b.
Ve.

17d,

18,

19.

20b.

20d.
200.

 

Your expenses
5 0.00
$ 197.00
$ 74.00
$ 102.00
$ 0.00
$ 200
$ 0.00
$ 80
$ 250
$ 0
$
0
450
$
$
$ 350.00
$
$
$ 586.00
$
3
$
3
$
§.
$.
$
$
$
page 2
page 3
Fill in this information to identify your case:

 

 

 

Debtor 4 Rosemary Hibbler
First Name Middle Name Last Name
Dabtor 2
{Spouses, ff fiting) First tame Middle Name Last Name
United States Bankruptcy Court for the: Western District of Washington [I

Case number
(If known)

 

CJ Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 1245

 

 

If two married people are filing together, both are equally responsibte for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 452, 1344, 1549, and 357+.

| EES

Did pay or agree to pay somecne who is NOT an attorney to help you fill out bankruptcy forms?
No

™ Yes. Name of person . Attach Baniruplcy Patition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

icon AL x

penta of Depk ‘or 4 Signature of Debtor 2

ae KS “A017 Date

MM/ DD / MMi DD f y¥Y¥

 

Official Form 106Dec Declaration About an Individual Debtor's Schedules
Case 19-42613-MJH Doci1 Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 35 of 58
Fill in this information to identify your case:

bettor1 Rosemary

First Name Middle Name
Debtor 2

Hibbler

Last Name

 

(Spouse, if filing) First Nama Middle Name

Last Name

United States Bankruptcy Court for the: Western District of Washington [|

Case number

 

(f known)

 

 

Official Form 107

(9 Check if this is an
amended filing

Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. tf two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a seperate sheet to this form. On the top of any additional pages, write your name and case

number {if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

Cl Married
a Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

No

© Yes. List all of the places you ilved in the last 3 years. Do not include where you live now.

Debtor 1:

3516 185th St CtE

 

Number Street

 

 

 

 

 

Tacoma WA 98446
City State ZIP Cade
527 Main St

Number Streat

Algona WA 98001
City State ZIP Code

Dates Debtor? Debtor 2:
lived there

LU same as Debtor 4

From 07/20/2009

To 08/13/2019 Number Street

Dates Debtor 2
lived there

C] same as Debtor 4

From

To

 

 

City
J Same as Debtor 1

From 05/01/2013

Numb Street
To osg2017 “Umer

State ZIP Code

a Same as Debtor 1

From

To

 

 

City

State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, Califomia, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Wf No

CI} Yes. Make sure you fill out Schedule H: Your Codsbiors (Official Form 106H).

Explain the Sources of Your Income
Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

Official Form 107

Case 19-42613-MJH Doci1 Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 36 of 58
Debtor 1

Rosemary

First Nana

Hibbler

Middle Nama Last Name

Case number town)

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of Income you received from all jobs and ail businesses, inciuding part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

4fsNo

L] Yes. Fill in the details.

 

Sources of income
Check all that apply.

From January 1 of current year untll

the data you filed for bankruptcy: bonuses, tips

a Operating a business

For last calendar year: CJ Wages, commissions,

bonuses, tips
(January 1 to December 31, AO ikoa Operating a business
Q) Wages, commissions,

bonuses, tips
Lj Operating a business

For the calendar year before that:
{January 1 tc Dacember 31,

Le wages, commissions,

Gross income Sources of income
(befora daductions and Check sil that apply.
exclusions)

Li Wages, commissions,
bonuses, tips

5 A5,D00°°?

Gross income

(before ded
exciustons}

LJ} Operating a business

LI Wages, commissions,

bonuses, tips
QO Operating a business

s 52900. 00

Q Wages, commissions,

<A NCO bonuses, tips
s 02,50) g

Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

W@W No

(J Yes. Fill in the details.

Official Form 107

uctions and

 

Sources of Income
Describe below.

 

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

Gross income from
each source

(before deductions and
exclusions)

Sources of Income
Describe beiow.

Gross income from
each source

(before deductions and

exclusions)

 

 

(January 1 to December 31, )
WY

 

For the calendar year before that:

 

 

(January 1 to December 31, }

 

TY

 

Statement of Financial Affairs for Individuats Filing for Bankruptcy

Case 19-42613-MJH Doc1 Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 37 of 58

 

page 2
Debtori Rosemary Hibbler Case number (rimoun

First Name Middia Name Last Name

List Certain Payments You Made Before You Filed for Bankruptcy

 

6, Are either Debtor 1's ar Debtor 2’s debts primarily cansumer dabte?

QJ No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as

‘incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825" or more?

1 No. Go to line 7.

C) Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

child support and alimony. Also, do not include payments to an attomey for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

Bh ves. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor 2 total of $600 or more?

1 No. Goto line 7.
C) Yas. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dates of Totat amount paid Amount you still ows Was this payment for...
payment
5 $
Creditors Nama QO Mortgage
( car
Number Street DD) credit card
UL] Lean repayment
a Suppliers or vendors
Gy Siale ZiP Gade ' 1 other
$ $ LJ io 8
Creditors Name rigag
O) car
Number Street O) creat cara
O Loan repayment
| Suppliers or vendors
Cy Stats ZIP Gode CY other
$ $ CI mortgage
Creditors Name
I) car
inmbor Great C3 credit cara
o) Laan repayment
O Suppliers or vandors
City State ZIP Code O other
Cfficial Form 107 Statement of Financtat Affairs for Individuals Filing for Bankruptcy page 3

Case 19-42613-MJH Doc1 Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 38 of 58
Debtor Rosemary Hibbler

Case number (known)
First Name Midde Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyona who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are @ general partner;
corporations of which you are an officer, director, person in controi, or owner of 20% or more of their voting securites; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C, § 101. Inciude payments for domestic support obligations,
such as child support and alimony.

@f No

{) Yes. List all payments to an insider.
Dates of Total amount Amount you stil!’ Reason for this payment

 

 

 

 

paymant paid owe
$ $ :
insiders Name '
Number Street :
City State «= ZIP Code
$ $
insider's Name

 

 

Number Street

 

 

City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

 

 

 

 

 

 

 

 

 

an insider?
Include payments on debts guaranteed or cosigned by an insider.
a No
Q) Yes. List all payments that benefited an insider.
Dates of Total amount Amount you stl Reason for this payment
payment paid owe _ Include creditor's name
Inaider'a Name $ s
Number Street |
City State ZIP Coda
$. $
Insider's Name
Number Street
_ ily . _.., State | ZipCode
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

Case 19-42613-MJH Doc1 Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 39 of 58
Debtor 1 Rosemary Hibbier Case number (frown)

First Nama Mika Name Last Name

 

identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, ware you a party In any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.
2 No
& Yes. Fill in the details.

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Class Action Wage : Superior Court
Case title ‘Complaint Sona bd Pending
. i C) on appeat
950 Tacoma Ave pee
:Number Street 0) concluded
Case number 18-2-09076-3 ‘Tacoma WA 98405
City Stata ZIP Code
Case title ‘Gouri Name C1 Pending
: {] on appeal
; iNumber Street LY concluded
Case number
City Stale ZIP Gode

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, selzed, or levied?
Check all that apply and fill in the details below.

No. Goto line 11,
(J Yes. Fill In the information below.

 

 

 

 

 

 

 

 

 

 

 

 

Describe the property Date Value of the property
- $
Creditors Name
Number Street Explain what happened
U Property was repossessed,
Ld Property was foreclosed.
QJ Property was gamished.
City State ZIP Code ) Property was attached, seized, or levied,
Describe the property Date Value of the property
$
Creditors Name
Number Street Co oo
Explain what happened
QO Property was repossassed,
Property was foreclosed.
oy sae BiB toe ©) Property was garnished.
QO Property was attached, seized, or levied.
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page §

Case 19-42613-MJH Doci1 Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 40 of 58

 
Debtor1 Rosemary Hibdbler Case number (rinown}

 

 

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

4 No

LJ Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name :
$
Number Street ;
City State ZIP Code Last 4 digits of account number: XXXX-—_—

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

No
Cl ves

List Certain Gifts and Contributions

 

+3. Within 2 years before you filed for bankruptcy, did you give any gifts with a total valua of more than $600 per person?

No
CD Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

 

Person to Whom You Gave the Gift

 

 

Number Street :

 

City State ZIP Cade

Person's relationship to you

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
Par person . ee ee Doe le _ , the gifts

 

Ad

Person te Whom You Gave the Git

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

 

Official Form 107 Statement of Financial Affairs for Individuals Fiting for Bankruptcy page 6

Case 19-42613-MJH Doci1 Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 41 of 58
Debtor 4 Rosemary Hibbler Case number (rion

First Name Middle Name Last Nama

 

44. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

FI No
WI Yes. Fil in the details for each gift or contribution.

 

 

Glits or contributions to charities Desctibe what you contributed Date you Value

that total more than $600 contributed
Good Hope Community Church 08/13/2019 ¢ 2,200.00
Charity’s Name ‘
614 E 64th St $

 

 

 

Number Street

Tacoma WA 98405

Gity State ZIP Code

List Certain Losses

15. Within 1 yaar before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

WH No

C3 Yes. Fill in the deiails.

 

Deserlbe the property you fost and Describe any Insurance coverage for the loss Date of your Value of property
how the logs occurred baad oo loss lost
Include the amount that Insurance has paid. List pending insurance

dtairns on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

18. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankrupicy petition preparers, or credit counseling agencies for services required in your bankruptcy.

if No
J Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was

Person Who Was Pald ca emt eee pene ee eee ag Me

Number Street : $
$

City State ZIP Code

Email or website address :

Parson Who Made the Payment, if Not You

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

Case 19-42613-MJH Doci1 Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 42 of 58

 
Debtor 4 Rosemary Hibbler , Case number (fkrawn

First Name Milddie Nara Lagi Name

 

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

 

Person Who Waa Paid

'

 

Number Street ;

 

 

City Stata ZIP Gode

 

Email or website address

 

i
i
I
|
|
1
|
|
i
|
|
Person Who Made the Payment, if Not You
.!

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16,

@ No

LJ Yes, Fill in the details.

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
_.. made
Person Who Was Paid :
Number Street $
$

 

 

City State ZIP Cade

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
De not include gifts and transfers that you have already listed on this statement.

H no

LJ Yes. Fill in the details.

 

 

 

 

 

 

 

 

Bascription and value of property Describe any property or payments received Date transfer
transferred or debts pald in exchange was made

Persan Who Received Transfer

Number Sireet

Gity State ZIP Code

Person's relationship to you

Person Who Received Transfer .

Number Street :

City State ZIP Code - a

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

Case 19-42613-MJH Doc1_ Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 43 of 58

 
Debtor1 Rosemary Hibdbler Case number qrincum

First Name Middle Name Last Name

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a setf-settled trust or similar device of which you
are a beneficiary? (These are often called assei-profection devices.)

No
) ves. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

 

 

 

i List Certain Financial Accounts, instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
include checking, savings, Money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

B ne
O yes. Fill in the details.
Last 4 digits of account number = Type of account or Date account was Last balance before

instrument closed, sold, moved, — closing or transfer
or transferred

 

Name of Financial Institution
—_— XXX UI checking $

 

jumber Street Oo Savings
QO Money market

LJ Srokerage
oy BO _.,, .,<otrer___

 

 

 

XXX CO) checking $
C) Savings

 

Name of Financial Institution

 

Number Street oO Money market
QO Brokerage
LJ) Other.

 

 

 

City Sita ‘ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other yaluables?

No
C) Yes. Fill in the datalls.

 

 

 

 

 

 

 

 

 

Who else had access to It? Describe tha contents Do you still
. __ have it?
LJ No
Name of Financial Inetitutian lame ‘0 Yes
Number Street Number Street
City State ZIP Gode
city siete = ZIP Cade
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

Case 19-42613-MJH Doc1 Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 44 of 58

 
Debtor 4 Rosemary Hibbler Case number (known

First Name Middle Name Last Name

 

22, Have you stored property in a storage unit or place other than your home within 1 year before you flled for bankruptcy?
Bi No
CI Yes. Fill in the details.

 

 

Wha else has or had access to It? Describe the contents Do you still
. “ _ have it?
‘ LJ No
Name of Storage Facility Name : . Ld ves
Number Street Number Street

 

City State ZIP Code

 

 

Silty, ~~ Bhate ZIP Code

identify Property You Hold or Control for Someone Else

 

23. Do you hold or control any proparty that someone else owns? Include any property you borrowed from, are storing for,
or held in trust for someone,

W No

LD Yes. Fill in the details.

 

 

 

 

 

 

Where is the property? Describe the property - Value
Owner's Nama ‘ $
ber Stroet
Number Street
- City Stata ZIP Gode
City State ZIP Code

 

 

Give Details About Environmental Information

 

For the purpose of Part 10, the following definitions apply:

= Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the claanup of these substances, wastes, or material.

= Site means any location, facility, or property as defined under any environmental Jaw, whether you now own, operate, or
utilize it or used to own, operate, or utilize It, Including disposal sites.

@ Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24,Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

Bi No

C2 Yes. Fili in the details.

 

 

 

 

 

Governmental unit . Environmantal law, if you know it ; ____ Date of notice
Name of alte Governmental unit :
Number Street Number Street 7
City State ZIP Code
City Siate ZIP Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

Case 19-42613-MJH Doc1 Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 45 of 58
Rosemary Hibbler

Firat Nama

Debtor 1

Middle Name Last Name

' 25.Have you notified any governmental unit of any release of hazardous material?

ua No
CJ} Yes. Fill in the details.
Governmontal unit

 

Name of site Governmental unit

 

 

Number Street Number Street

 

City State «ZIP Code

 

Clty State = ZIP Code

Case number (snow)

Environmental law, if you know it

Date of notice

26, Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

 

 

 

 

No
C) Yes. Fill in the details.
Court or agency Nature of the case Status ofthe
Case title
Sout Name Ql Pending
Don appeal
Number Street O Concluded
Case number City State ZIP Code
Se Umttee Give Detalis About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
LJ Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

LJ A member of a limited fiability company (LLG) or limited liability partnership (LLP)
CJ A partner in a partnership
@ an officer, director, or managing executive of a corporation

C2 An owner of at least 5% of the voting or equity securities of a corporation

(2 No. None of the above applies. Go to Part 12.
Q2 Yes. Check all that apply above and fill in the details below for each business.
: Describe the nature of the busi
N-Side Gut a nature of the business

Businses Name
527 Main St

Number Straet ee een ae . |
_.Name ofaccountant orbookkeeper

 

Non Poft

 

 

WA 98002

_ _ State ZIP Code

Algona
City

 

____ Describe the nature of the business.
Veterans Independent Enterprise “eS

Business Name

6919 24th St West

Number Street

‘Non profit assisting Veterans oo

Name of accountant or bookkegper

 

University Place WA 98466

City State OP Code

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Employer Identification number

__ Do not include Secial Security number or ITIN.

Dates business existed

' rom 12/20/2004 To

Employer identification number
__. Do not include Social Security number or ITIN.

Dates business oxisted

- From? 1/20/2005 To 08/13/2019

page 11

Case 19-42613-MJH Doci1 Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 46 of 58

 
Debtor + Rosemary Hibbier Case number (Fimo)

 

First Name Middle Nema Last Nama

Describe the nature of the business Employer Kdentification number
oo. oe _., De not include Social Security number or ITIN.

 

Business Name

 

 

 

FIM: em
Number Street Name of accountant or bookkeeper Dates business existed
| From To 08/13/2019
City State «= AIP Code

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
Institutions, creditors, or other parties.

W No

CJ Yes. Fill in the details below.

Date issued

 

Nanre MM IDR IVY

 

Number Street

 

 

City State a1P Code

 

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penaity of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

MLL x

S]4nature ofDebtor 1 Signature of Debtor 2

Date B- -/ Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

QO No
fl] Yes

 

Did you pay or agree to pay someone whe is not an attorney to help you fill out bankruptcy forms?

 

 

 

O) No
CJ Yes. Name of person . Attach the Bankruptey Petition: Preparor’s Notice,
Declaration, and Signature (Official Form 119).
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

Case 19-42613-MJH Doci1 Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 47 of 58

 
ULM Ais tom cormi geste mete (ech RT mn cede a OTs tL

Rosemary

Firat Name

Hibbler

Last Name

Debtor 1
Middla Name

Dabtor 2

 

(Spouse, if filing) Firei Name Middle Name: Lasi Name

United States Bankruptcy Court for the: Western District of Washington

Case number
{if known)

 

 

 

Official Form 108

(J Check if this is an
amended filing

Statement of Intention for Individuals Filing Under Chapter 7 ia:

Hf you are an individual filing under chapter 7, you must fill out this form If:

® creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy patition or by the date set for the meeting of creditors,
whichever Is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

Hf two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both dabtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known).

aes Your Greditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill In the

information below.

What do you intand to do with the property that

 

 

 

 

 

 

Identify the crediter and the property that is collateral Did you claim the property
secures a debt? as exempt on Schedule C?
Creditar's . . a
name. G@Sa Credit Union C} Surrender the property. i No
ae oes 7 ~ (1) Retain the property and redeem it. OD) ves
Description of 2016 Dodge Joumey @ Retain the property and enter into a
prope: |
securing debt: Reaffirmation Agreement.
CQ) Retain the property and [explain]:
wredtons 2) Surrender the property. Q) No
ee . 2) Retain the property and redeem it. OC ves
ee ° (J Retain the property and enter into a
securing debt: Reaffirmation Agreement.
(J Retain the property and [explain];
Creditors LJ Surrender the property. QO No
a co! CL) Retain the property and redeem it. Yes
oo C) Retain the property and enter into a
securing debt: Reaffirmation Agreement,
LJ Retain the property and [explain]:
Creditors O Surrender the property. C) No
QO) Retain the property and redeem it. QD Yes

Description of

property
securing debt:

Offelal Fo ASe 19-42613-MI BOG tend Cer tartS Ea CEE 15:48:44

O) Retain the property and enter into a
Reaffirmation Agreement.

LJ Retain the property and [explain]:

 

Pg. 48 of 58%!
Debtor 4 Rosemary Hibbler Case number (i known)

 

Firsi Narnie Middle Name Last Name

List Your Unexpired Personal Property Leases

 

’ For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G},
Till in the information below, Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property jease If the trustee does not assume it. 11 U.S.C. § 365(p)}(2).

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?
Lessor's name: CO) No
Bescription of leased OQ ves
property:

Lessors name: Ol No

Description of leased O Yes

property:

Lessor’s name: CNo

Description of leased . OC) Yes

property:

Lessor’s name! L) No

ae C) Yes

Description of leased

property:

Lessor’s name: CJ No

ae Ces

Description of leased

property:

Lessor's name: EI No
“tien nt lerecet LJ Yes

Description of leased

property:

Lessor’s name: LJ No

eee - . eee ee ae a we os woe (0 Yes

Description of leased
property:

 

Under penalty of perjury, | declare that | have Indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

Sighaiure gt Debtor 1 Signature of Debtor 2

one (3-5 Date
Mi DD f YwYy¥ MM/ DDS Wry

Omaal Fomase 19-42613-MJH “Boel” fled OS SO Ent Os Tale 15:48:44 Pg. 49 of 88°"

 
Gesa Credit Union

PO Box 500

Richland , Wa. 99352-0500
Account # 4001494220
Amount

Century Link

PO Box 91155

Seattle, Wa. 98111-9255
Account # 253-846-8950

Pierce County Refuse
4111 192nd StE

Tacoma, WA. 98446-2745
Account #2180-1062203

King County Clerks Office
516 Third Ave

STE E-609

Seattle, WA. 98104-2363
Account# 101069441

King County Clerks Office
$16 Third Ave

STE E-609

Seattle, WA. 98104-2363
Account# 031030577

Direct TV

PO Box 105261

Atlanta, GA. 30348-5261
Account #11993867

Puget Sound Energy

PO Box 91269

Bellevue, WA. 98009-9269
Account #220013974633

Puget Sound Energy

PO Box 91269

Bellevue, WA. 98009-9269

Account #22001831285 _-

Puget Sound Energy
PO Box 91269

Case 19-42613-MJH Doc1_ Filed 08/13/19

Ent. 08/13/19 15:48:44 Pg. 50 of 58
Bellevue, WA. 98009-9269
Account #220018835979

Tyler Baxter

Amber Baxter

3516 185th St Ct E
Tacoma, Wa. 98446

Bank of America
Po Box 851001
Dallas, Tx. 75285-1001

Key Bank

34 North Main St
Dayton, Ohio 45402
Account#416232169

Bank of America

PO Box 790087

St. Louis, Mo. 63179
Account#416232169

Bank of America

PO Box 790087

St. Louis, Mo. 63179
Account#416232169

US Bank Corporation
PO Box 5220

Cincinnati, Oh 45201
Account#416232169

Jp Morgan Chase
370 S Cleveland Ave.
Westerville, Ohio
Account#416232169

Jp Morgan Chase
370 S Cleveland Ave.
Westerville, Ohio
Account#416232169

Sunshine Credit Service

PO Box 9100

Farmingdale, NY. 11735-9100
Account # 3716222

Case 19-42613-MJH Doc1

~ ~ rm

Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 51 of 58
Alliance One

4850 Street Rd

Suite 300

Trevose, PA. 19053
Account# 416232169

Internal Revenue Service
PO Box 9941 Stop 6552
Ogden, UT. 84409-0941
XX-XXXXXXX

National Enterprise Systems
2479 Edison Blvd

Unit A

Twinsburg, Oh 44087-2340

Department of Labor & Industries
PO Box 44171

Olympia, Wa. 98504-4171
Account#3129000

Internal Revenue Service
PO Box 9019

Holtsville, NY. 11742-9019
Account # 416232169

Internal Revenue Service
ACS Support

PO Box 145566

Cincinnati, Oh 45250-5566
Account # 416232169

King County District Court
PO Box 11642

Tacoma, WA. 98411-642
Account No 142-18578

were

Transworld Systems Inc.
9525 Sweet Valley Drive
bidg A

Valley View, OH. 44125
Account # 34789907

Transworld Systems Inc.
9525 Sweet Valley Drive
bldg A

—

Case 19-42613-MJH Doc1 Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 52 of 58
Valley View, OH. 44125
Account # 66757094

Dept Of Licensing

PO Box 9035

Olympia, Wa. 98507-9035
Account #L0035563601

Capital One
PO Box 60599
City of Industry, CA, 91716-0599

Transworld Systems Inc.
33400 8th Ave. $

Suite 100

Federal Way, Wa. 98003
Account# 70476118

Portfolio Recovery Associates, LLC
PO Box 12914

Norkfolk, VA. 23541

Account# 60088949695365488

Synchrony Bank

JC Penney

PO Box 965033

Orlando, Fl. 328965033
Account # 6008894695365488

Credit Collections Services
725 Canton Street
Norwood, MA. 02062
Account # 05064380459

Progressive

256 West Data Drive
Draper, Utah 84020
Account # 8616132

One Main Financial

PO Box 64

Evansville, IN. 47701-0064
Account # 00195415

Transworld Systems Inc.
500 Virginia Dr.
Suite 514

Case 19-42613-MJH Doc1_ Filed 08/13/19

ta

Ent. 08/13/19 15:48:44 Pg. 53 of 58
Fi Washington, PA. 19034
Account #75081-0031994104

True Green Porcessing Center
P.O. Box 9001128

Louisville, Ky 40290-1128
Account # 7004139340

True Green Porcessing Center
P.O. Box 9001128

Louisville, Ky 40290-1128
Account # 7004139334

Transworld Systems Inc.
33400 8th Ave. 5

Suite 100

Federal Way, Wa. 98003
Account# 21124080

Ingo Money
623 Holcomb Bridge Road
Roswell, GA. 30076-1511

The municipal Court of Seattle

PO Box C-34109

Seattle, Wa, 98124-1109

Account# 708534805 “

internal Revenue Service
PO Box 37900

Hartford Ct. 06176-7900
Account # 416232169

USAA

9800 Fredrickson Road
San Antonia, Texas 78288
Acct #16176812

Office of the county clerk
Stock kevin R

930 Tacoma Ave 5 Rm 110
Tacoma, Wa. 98402-2102
Account # 091038165

National Car Rental

PO Box 801770
Kansas City, MO 64180

Case 19-42613-MJH Doc1_ Filed 08/13/19

Ent. 08/13/19 15:48:44 Pg. 54 of 58
Ciaim#12005569

National Enterprise Systems
One Main

2479 Edison Bivd,

Unit A

Twinsburg, Oh. 44087-2340

Account #267672268 ONEMOG1

Sentry Credit

Puget Sound Energy

PO Box 12070

Everett, WA. 98206-2070
Account# 0005217656

Harris & Harris Ltd
Municipal Court of Seattle
111 West Jackson Boulevard
Suite 400

Chicago, Il. 60604-4135
Account # Rosemary Hibbler

GDGCSV7C

Macy's

PO Box 857

Oaks, Pa. 19456-0857
Account#4297730

ERC

Comcast Cable

PO Box 23870

Jacksonville, FL. 32241-3870
Account#17515913

Alliance One

6565 Kimbail Drive
Suite 200

Gig Harbor, Wa. 98335
Account # 50910793

Credit Collection Services
Geico

725 Canton Street
Norwood, Ma. 02062
Account #451741776

Dynamic Collectors, Inc.

Case 19-42613-MJH

os

ar

Doc1 Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 55 of 58
Puyallup Municip! Court
790 S Market Blvd
Chehalis, Wa. 98532
Account# 3932161

Monarch Recovery Management
Synchrony Bank

3260 Tillman Drive

Suit 75

Bensalem, PA. 19020
Acct#28672313

Employment Security Department

PO Box 9046

Olympia, Wa. 98507-9046 ec
Acct#603395461

Altince One

6565 Kimball Crive

Suite 200

Gig Harbor, WA. 98335

Account# 45478430 xO,

Altince One

6565 Kimball Crive

Suite 200

Gig Harbor, WA. 98335

Account# 4271778P ; -

Synter Resources Group LLC
5935 Rivers Ave

STE 102

Charleston, SC 29406-6071
Account#924226196

Transworld Systems Inc.
1105 Schrock Road
Suite 300

Columbus, OH 43229
Account# 13020949

First Financial Asset Mgmt

Global Receivable Portfolio Solutions
3091 Governors Lake Drive

Suite 500

Peachtree Corners, GA. 30071
Account# 201169058

Case 19-42613-MJH Doc1_ Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 56 of 58
City of Puyuallup

Photo Enofrcement Program
PO Box 22091

Tempe, Az. 85285-2091
Account#0521800246261

Alltran Financial LP
Zales

5800 North Course Dr
Houston, Tx. 77072
Account#23032688

Sentry Credit

Puget Sound Energy
2809 Grand Ave
Everett, Wa. 98201
Account#0005238419

Real Time Resolutions

PO Box 1259

Oaks, PA. 19456

Account# L000843938 7

Federal Express

PO Box 94515

Palatine, IL. 60094-4515

Account#9242-26196 , “oe

Synchrony Bank JCP

PO Box 960090

Orlando, FI. 32896-0090

Account#54881 ho

Transworld Systems Inc.
33400 &th Ave. S

Suite 100

Federal Way, Wa. 98003
Account# PEQS10247

Dynamic Collectors, Inc.
790 § Market Blvd
Chehalis Wa 98532
DTR# 2652297

Dynamic Collectors, Inc.
790 S Market Blvd

Case 19-42613-MJH Doc1_ Filed 08/13/19

Ent. 08/13/19 15:48:44 Pg. 57 of 58
Chehalis Wa 98532
DTR# 2666256

Radius Global Solutions, LLC.
PO Box 390846

Minneapolis, Mn. 55439
Account #F7190588

Harris & Harris Ltd.

111 West Jackson Blvd
Suite 400

Chicago, Il. 60604-4135
Account#52370598

Vincent Sewell

Baa\d es Ave Silo.
Veda a\ Wat WOA.AYO2B

Case 19-42613-MJH Doc1 Filed 08/13/19 Ent. 08/13/19 15:48:44 Pg. 58 of 58
